Citation Nr: 9912700	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-28 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
evaluated as 30 percent disabling prior to November 14, 1997.

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling from November 14, 
1997. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to June 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO assigned 30 percent disability 
evaluation for the veteran's service-connected schizophrenia 
(formerly depressive reaction), effective June 28, 1996.  A 
rating decision in August 1998 increased the rating for the 
veteran's schizophrenia to 50 percent, effective November 14, 
1997.  The case remains before the Board on appeal.  Cf.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  Because the effective 
date of the RO's 50 percent rating does not date back to the 
effective date of the 30 percent rating, the Board must 
evaluate separately the severity of the veteran's 
schizophrenia prior to and since November 14, 1997.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected schizophrenia prior to 
November 14, 1997 was manifested by complaints of sleep 
disturbances, some circumstantial speech and depressed mood.

3.  The veteran's service connected schizophrenia prior to 
November 14, 1997 was productive of not more than definite 
social or industrial impairment.

4.  The veteran's service connected schizophrenia from 
November 14, 1997 is manifested by evidence of a shallow 
affect; hallucinations, mostly auditory in nature; moderately 
depressed mood; coherent but somewhat tangential and 
circumstantial thought; impaired short-term memory; and some 
concentration problems.

5.  The veteran's service connected schizophrenia from 
November 14, 1997 is productive of not more than considerable 
social or industrial impairment.



CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating higher than 30 
percent for schizophrenia before November 13, 1997 have not 
been satisfied.  38 U.S.C.A. §  1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9204 (1998).

2.  The criteria for an assignment of a rating higher than 50 
percent for schizophrenia from November 14, 1997 have not 
been satisfied.  38 U.S.C.A. § 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  A rating decision dated in February 1964 
granted service connection for depressive disorder, with a 10 
percent rating effective June 6, 1963, the date following 
service discharge.  The veteran's service medical records 
show that in May 1963, the veteran was diagnosed with 
neurotic depressive reaction, chronic, moderate, manifested 
by depressive affect tremulousness, indecisiveness, feeling 
of inner turmoil and poor self-concept.  He was discharged 
for physical disability.  In an April 1969 rating decision, 
the RO reduced the veteran's depressive reaction rating to 
zero percent from July 1, 1969, based on a February 1969 VA 
examination that revealed that his depressive reaction was in 
remission.  The RO subsequently increased the rating back to 
10 percent effective October 1, 1973, based on a December 
1973 VA examination showing an active depressive reaction 
psychological condition.  

In an October 1996 rating decision, the RO increased the 
veteran's mental disorder disability, now diagnosed as 
schizophrenia, to 30 percent effective June 28, 1996.  The RO 
considered the August-September 1996 VA examination, which 
revealed that the veteran was suffering from schizophrenia, 
as opposed to simple depression.  The examiner stated that 
the schizophrenia diagnosis was a maturation of the service 
connected depression.  The veteran was again examined by VA 
in November 1997.  He was diagnosed with schizophrenia, 
paranoid type, chronic, early tardive dyskinesia and ethanol 
abuse, in remission.  He was evaluated as having moderate 
problems related to the social environment and occupational 
problems related to the schizophrenia symptoms.  His Global 
Assessment of Functioning (GAF) index, from the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (pp. 46-47)(4th ed., revised, 1994) (or 
DSM-IV) was about 50.  He was also found with serious 
symptoms, suicidal ideation on and off, depressed moods, and 
psychotic symptoms with serious impairment in social and 
occupational functioning, some of which is related to 
schizophrenia and some to a chronic history of drinking.  The 
examiner assessed that the veteran had considerable 
impairment of social and industrial adaptability.            

As indicated above, the veteran appeals his 30 percent 
schizophrenia disability rating for the period prior to 
November 14, 1997, as well as the 50 percent schizophrenia 
rating from November 14, 1997, contending that his 
symptomatology warrants a higher evaluation for each time 
period.  After a review of the record, the Board finds that 
the evidence supports a rating of 30 percent, and no more, 
for his schizophrenia for the period prior to November 14, 
1997, and a rating of 50 percent, and no more, for his 
service connected schizophrenia from November 14, 1997.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The RO provided the revised criteria to the 
veteran in an October 1997 rating decision and a November 
1997 supplemental statement of the case.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

Under the former rating criteria, a 100 percent rating is 
assigned under the General Rating Formula for Psychotic 
Disorders for active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial inadaptability.  A 70 percent 
rating is assigned with lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  Lesser impairment of social and industrial 
adaptability is rated 50 percent when considerable, 30 
percent when definite, and 10 percent when mild.  Psychosis 
in full remission is assigned a noncompensable evaluation.  

In Hood v. Brown, 4 Vet. App. 301, (1993), the Court stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, where as the other descriptive 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of satisfying 
the Board's statutory duty to articulate the "reasons and 
bases" for a decision under 38 U.S.C.A. § 7104 (West 1991).  
The Board subsequently requested an opinion from the VA 
Office of the General Counsel.  In a precedent opinion, the 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
impairment that is "more than moderate, but less than rather 
large."  VAOPGCPREC 9-93 (November 9, 1993), 57 Fed. Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite" as applied to 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).  38 U.S.C.A. § 7104(d)(1) (West 
1991).

Under the revised rating criteria, a 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

I.  Schizophrenia Disability prior to November 14, 1997

In applying the rating criteria to the veteran's symptoms, 
the Board first considers whether the previous or presently 
amended rating criteria for mental disorders are more 
favorable to the veteran.  See Karnas, supra.  Since the 
veteran was rated as 30 percent disabling prior to November 
14, 1997, the Board will first look to the previous and 
present criteria for the next higher rating, 50 percent.  
Under the old regulations,  the veteran's schizophrenia 
symptomatology would have to considerably impair the 
veteran's social and occupational functioning.  Under the new 
regulations, the Board considers whether specific symptoms of 
schizophrenia are present in the veteran's case to justify 
the 50 percent, or higher, evaluation.  The Board does not 
find that either criteria is clearly more favorable, so both 
criteria will be assessed to evaluate the extent of the 
veteran's disability.

In analyzing the veteran's level of disability prior to 
November 14, 1997 using the old rating criteria, the Board 
finds that the 30 percent criteria most aptly describes the 
veteran's condition at that time.  According to his August-
September 1996 VA psychiatric evaluation, the veteran spoke 
in a soft, slow, flat voice and stated that he didn't sleep 
well, heard voices when not on medication, and had recently 
been treated for alcohol and drug problems.  He described 
past relationships, including his last one that ended when 
his girlfriend passed away.  He stated that he worked off and 
on as a construction worker, and was attending a vocational 
rehabilitation program through VA.  This evidence does 
suggest that his schizophrenia condition prior to November 
14, 1997 had some impact on his daily functioning.  However, 
the evidence does not suggest that the veteran's 
schizophrenia, apart from any substance abuse problems at 
that time, considerably impaired his social or occupational 
functioning.  Thus, the 30 percent rating under the former 
criteria is most appropriate.           

Under the new rating criteria, the Board looks for evidence 
of specific symptoms to determine the level of disability for 
schizophrenia prior to November 14, 1997.  The record does 
not show that the veteran's schizophrenia at that time caused 
him to exhibit such symptomatology as:  circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment or abstract 
thinking, or difficulty in establishing and maintaining 
effective work and social relationships.  However, the record 
does show evidence of a flattened affect, sleep disturbances, 
some circumstantial speech, from the June 1996 Bright 
Beginnings psychiatric evaluation, and some disturbances of 
motivation and mood, as exemplified by the August 1996 VA 
diagnosis that the veteran's schizophrenia was a maturation 
of his depressive reaction.  These symptoms are consistent 
with a 30 percent rating.  Overall, this 30 percent rating 
under the new criteria, as was the case under the former 
criteria, is the most appropriate description of the extent 
of the veteran's disability prior to November 14, 1997.

The Board also considers whether a disability rating higher 
than the 50 percent is warranted for his schizophrenia prior 
to November 14, 1997.  The veteran does not meet the criteria 
for the next higher rating, 70 percent, under the old or new 
criteria.  The evidence does not show that his schizophrenia 
alone created a severe impairment of social and occupational 
functioning.  Additionally, there were no signs of suicidal 
ideation, obsessional rituals which interfered with routine 
activities, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, spatial disorientation; neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships prior to November 14, 1997.   

Furthermore, the veteran's disability prior to November 14, 
1997 does not meet the rating criteria, under the new or old 
regulations, for a 100 percent evaluation.  There are no 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability, as required under the old 
criteria.  Although the veteran is unemployed, the symptoms 
described are not of the required degree to produce total 
social and industrial inadaptability.  Similarly, the record 
does not show evidence of gross impairment of thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, inability to 
maintain minimum hygiene, or disorientation or memory loss.  
After thorough review of the record, the Board finds that the 
30 percent disability rating most nearly fits the veteran's 
symptomatology for schizophrenia prior to November 14, 1997.
		
II. Schizophrenia Disability from November 14, 1997

In applying the rating criteria to the veteran's symptoms, 
the Board first considers, as in the previous section, 
whether the previous or presently amended rating criteria for 
mental disorders are more favorable to the veteran.  See 
Karnas, supra.  Since the veteran is rated as 50 percent 
disabling from November 14, 1997, the Board will first look 
to the previous and present criteria for the next higher 
rating, 70 percent.  Under the old regulations,  the 
veteran's schizophrenia symptomatology would have to severely 
impair the veteran's social and occupational functioning.  
Under the new regulations, the Board considers whether 
specific symptoms of schizophrenia are present in the 
veteran's case to justify the 70 percent, or higher, 
evaluation.  The Board does not find that either criteria is 
clearly more favorable, so both criteria will be assessed to 
evaluate the extent of the veteran's disability.

In analyzing the veteran's level of disability from November 
14, 1997 using the old rating criteria, the Board finds that 
the 50 percent criteria most aptly describes the veteran's 
condition.  According to his November 1997 VA psychiatric 
evaluation, as previously noted, the veteran displays 
evidence of serious impairment of social and occupational 
functioning, with no friends and an inability to keep a job.  
The examiner attributes this impairment to a combination of 
schizophrenia and a chronic history of alcohol consumption.  
The examination also noted that the veteran has considerable 
impairment of social and industrial adaptability.  This 
evidence does suggest that his schizophrenia condition since 
November 14, 1997 has considerable impact on his daily 
functioning.  However, the evidence does not suggest that the 
veteran's schizophrenia, apart from any substance abuse or 
other problems, severely impairs his social or occupational 
functioning.  Thus, the 50 percent rating under the former 
criteria is most appropriate.           

Under the new rating criteria, the Board looks for evidence 
of specific symptoms to determine the level of disability for 
schizophrenia from November 14, 1997.  The record does not 
show that the veteran's schizophrenia causes him to exhibit 
such symptomatology as: obsessional rituals, speech 
intermittently illogical obscure or irrelevant, near 
continuous panic attacks, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
or an inability to establish or maintain effective 
relationships.  However, the record does show evidence of 
auditory and visual hallucinations, with the visual 
hallucinations probably during his past alcohol abuse, a past 
history of suicidal and homicidal ideation, although not 
presently and no outright acts of this sort.  He also shows 
evidence of moderate depression with some anxiety, shallow 
affect, coherent thinking but somewhat tangential and 
circumstantial, impaired concentration and short-term memory.  
These symptoms are most consistent with a 50 percent rating.  
Overall, this 50 percent rating under the new criteria, as 
was the case under the former criteria, is the most 
appropriate description of the extent of the veteran's 
current disability from November 14, 1997.

The Board also considers whether a disability rating higher 
than the 70 percent is warranted for his schizophrenia from 
November 14, 1997.  The veteran does not meet the criteria 
for the next higher rating, 100 percent, under the old or new 
criteria.  The evidence does not show signs of total social 
and industrial inadaptability, as required under the old 
criteria.  The evidence shows that he lives in a group home 
with three roommates in his apartment.  Although the veteran 
is unemployed, the record does not show that his 
schizophrenia produces symptoms of the required degree to 
produce total social and industrial inadaptability.  
Similarly, the record does not show evidence of gross 
impairment of thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
inability to maintain minimum hygiene, or disorientation or 
memory loss.  After thorough review of the record, the Board 
finds that the 50 percent disability rating most nearly fits 
the veteran's symptomatology for schizophrenia from November 
14, 1997.


	III. Extraschedular Rating Evaluations

The 30 percent disability rating prior to November 14, 1997, 
and the 50 percent rating from that date, according to the 
Schedule do not preclude the Board from granting a higher 
rating for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable pursuant to the former and current 
regulations when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case either prior to or since November 14, 1997.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has been 
hospitalized for his schizophrenia and past history of 
alcohol abuse.  However, the evidence does not show that his 
inpatient treatment for schizophrenia has been so frequent 
and so prolonged as to require an extraschedular rating.  The 
record also shows that the veteran is unemployed.  However, 
the evidence does not show that his schizophrenia alone, as 
opposed to his past alcohol problems, was the source of his 
employment problems.  His schizophrenia has not had such an 
unusual impact on his employment as to render impractical the 
application of regular schedular standards.  There is no 
evidence that the impairment resulting from schizophrenia 
warrants extraschedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from schizophrenia is adequately compensated by the 
30 percent schedular rating prior to November 14, 1997, and 
the 50 percent schedular rating from that date.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in either time period.


ORDER

Entitlement to an increased rating for schizophrenia prior to 
November 14, 1997 is denied.  Entitlement to an increased 
rating for schizophrenia from November 14, 1997 is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

